Citation Nr: 0947122	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  07-19 140	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a left knee 
disability and, if so, whether service connection is 
warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to June 
1968.

This matter comes before the Board of Veterans' Apeals (BVA 
or Board) on appeal from a February 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In an unappealed rating decision issued in November 2005, 
the RO determined that the service connection for the left 
knee disability was not warranted, on the basis that there 
was no evidence to show that the disability was etiologically 
related to active service.  

3.  Evidence added to the record since the final November 
2005 denial relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence of record at the time of that decision, and 
raises a reasonable possibility of substantiating the 
Veteran's service connection claim.  

4.  The most probative evidence of record indicates that the 
Veteran's current left knee disability is not causally 
related to his active service or any incident therein.




CONCLUSIONS OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for the left knee 
disability, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).  

The Veteran's left knee disability was not incurred during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.156, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA is required to notify the claimant and 
his/her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate a 
claim.  38 U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 2009); 38 
C.F.R. §3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

(The Board notes that 38 C.F.R. §3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
claimant's possession that pertains to the claim.)  

Further, in Dingess/Hartman v. Nicholson, the United States 
Court of Appeals for Veterans Claims (CAVC) held that, upon 
receipt of an application for a service-connection claim, VA 
is required to review the evidence presented with the claim 
and to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Specifically, VA must notify the claimant 
of what is required to establish service connection and that 
a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
The Board finds that the VCAA notice letter was sent to the 
appellant in October 2006.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although this letter contained the incorrect date of 
the original rating decision denying service connection for 
the left knee, this error was cured in a subsequent notice 
letter sent to the Veteran in February 2007.  

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A(f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

This was not completed here in the October 2006 and February 
2007 notice letters for the claim for left knee disability.  
In both letters, the RO provided the Veteran with a 
definition of new and material evidence, and informed him 
that his original claim was denied because there was no 
evidence that his left knee disability was service connected.  
However, the Veteran was not informed what type of evidence 
was necessary to substantiate the elements required to 
establish service connection.  He was not informed that he 
needed to provide evidence which showed that his disability 
was etiologically related to his years in active service.  In 
the decision below, however, the Board has reopened the 
Veteran's claim for service connection for left knee 
disability.  Therefore, regardless of whether the 
requirements of the VCAA have been met in this case, no harm 
or prejudice to the appellant has resulted.  

VA has satisfied its duty to assist the Veteran at every 
stage in this case.  All available service medical records as 
well as all VA and private medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the Veteran's 
claims.  Additionally, the Veteran was afforded a VA 
examination in December 2006.  VA has also assisted the 
Veteran and his representative throughout the course of this 
appeal by providing them with a Statement of the Case (SOC), 
which informed them of the laws and regulations relevant to 
his claim.  For these reasons, the Board thus concludes that 
the provisions of the VCAA and the current laws and 
regulations as they pertain to new and material evidence have 
been complied with, and a defect, if any, in providing notice 
and assistance to the Veteran was at worst harmless error in 
that it did not affect the essential fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 
(2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

LAW AND ANALYSIS

I.	New and Material Evidence

The Veteran and his representative contend that the Veteran's 
left knee disability is a result of an injury which occurred 
during his military service in Vietnam.  Service connection 
for the left knee disability was first denied by the RO in a 
November 1969 rating decision.  Notice of this denial was 
provided to the Veteran and he did not appeal.  The Veteran 
filed a subsequent application to reopen a claim of service 
connection for a left knee disability in January 1971.  In a 
March 1971 rating decision, the RO again denied the Veteran's 
claim for service connection for his left knee disability.  
This denial was not appealed and in March 1976 the Veteran 
filed another application to reopen the above-mentioned 
claim.  In an April 1976 rating decision, the RO denied the 
Veteran's claim for service connection for his left knee 
disability.  This decision was also not appealed.  The 
Veteran filed another application to reopen this same claim 
in April 2005 and it was subsequently denied in a September 
2005 rating decision citing no new and material evidence.  In 
October 2005, the Veteran submitted another petition to 
reopen the claim to establish service connection for a left 
knee disability.  The claim was subsequently denied in the 
November 2005 rating decision because the evidence submitted 
was not new and material.  Notice of this decision as well as 
his appellate rights were provided to the Veteran in November 
2005.  The Veteran did not appeal that decision and it became 
final.  In general, rating decisions that are not timely 
appealed are final.  See 38 U.S.C.A. § 7105(c).  The Veteran 
filed the most recent application to reopen his claim of 
service connection for left knee disability in September 
2006.  

Although it appears that the RO did reopen the Veteran's 
claim for service connection for left knee disability, the 
Board is not bound by that determination and is, in fact, 
required to conduct an independent new and material evidence 
analysis in claims involving final rating decisions.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In this 
regard, using the guidelines discussed below, the Board finds 
that the Veteran has submitted new and material evidence.  
Accordingly, the claim concerning entitlement to service 
connection for left knee disability will be reopened.  

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give 
consideration to all of the evidence received since the 
November 2005 decision in light of the totality of the 
record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

The November 2005 decision denied the Veteran's claim for 
service connection for a left knee disability.  In that 
decision, the RO stated that the Veteran had not presented 
new and material evidence to show that his disability was 
incurred in service.  The evidence of record at the time of 
the November 2005 RO decision included the Veteran's 
statements, statements submitted by the Veteran's friends, 
family and employer, service treatment records, private 
medical records, and VA medical records.  Service treatment 
records reflect that the Veteran was treated for a twisted 
left knee in April 1968.  No knee pain or history of a knee 
injury was reported upon his separation from active duty in 
June 1968.  Personal statements submitted by his friends and 
family reflect that the Veteran fell and injured his knee a 
second time after leaving service in June 1968.  An 
orthopedic consult in September 1969 reported no residual of 
left knee injury in the Veteran's left knee.  The Veteran was 
treated several times in February 1971 for possible internal 
derangement of the left knee.  Private and VA medical records 
from September 1969 to March 1971 reflect continuous 
treatment for knee pain and swelling in the left knee.  In 
April 2005, the Veteran submitted VA treatment records dated 
April 2004, March 2005, and September 2005.  These records 
indicate that the Veteran was being seen for pain and 
swelling in his knees.  The RO denied the Veteran's claim for 
service connection for left knee disability in November 2005 
on the basis that the condition did not occur during his 
years in military service.  

The additional evidence submitted since the November 2005 
decision, includes VA treatment records, a VA examination 
report, and a private medical opinion.  The VA treatment 
records reflect that the Veteran was seen in March 2007 for 
chronic intermittent left knee pain.  In July 2006, the 
Veteran's private physician diagnosed the Veteran's knee 
disability as post degenerative arthrosis secondary to the 
injury in Vietnam.  A VA examination was conducted in 
December 2006, and upon reviewing the claims file, the 
Veteran's medical history, and his medical record, the VA 
examiner opined that it is less likely than not that the 
Veteran's knee service injury caused his current left knee 
disability.  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  See 38 C.F.R. § 
3.156(a) (2009).  For evidence to be considered material, it 
must be evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See Id.  

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the November 2005 decision 
and finds that this evidence is certainly new, in that it was 
not previously of record.  With regard to whether the 
evidence is material, the Board finds that this evidence is 
especially crucial in providing a relationship between the 
Veteran's left knee disability and his service related knee 
injury.  As noted above, the examiner in the July 2006 
private opinion, upon examining the Veteran and recounting 
his medical history, opined that the Veteran's "knee 
disability is obviously post degenerative arthrosis secondary 
to the injury in Vietnam", thereby providing an etiological 
relationship between the Veteran's disability and his period 
of active service.  In determining whether evidence is new 
and material, the credibility of newly presented evidence is 
to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Thus, the Board finds that the additional evidence is both 
new and material as defined by regulation.  38 C.F.R. § 
3.156(a).  Accordingly, the Veteran's claim of entitlement to 
service connection for left knee disability is reopened.  

II.	Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  
The Veteran contends that his current left knee disability is 
related to an injury in service in which he slipped and fell 
backwards while he was unloading a truck thereby twisting his 
left knee.  His service treatment records reflect that in 
April 1968 he was treated at sick call for a twisted left 
knee.  No knee pain or history of a knee injury was reported 
upon separation from active duty in June 1968.  The Veteran 
did not report having a trick or locked knee in his medical 
history, and his clinical evaluation showed him to be in 
overall good health.  

As noted above, statements from the Veteran, his friend, 
family member and employer, reflect that, upon being 
discharged, the Veteran fell and injured his left knee a 
second time in June 1968.  Based on these statements and his 
medical records, this injury resulted in swelling in his knee 
which lasted for three weeks, and the Veteran was dependent 
on crutches for two months as a result.  The statements also 
reflect that the Veteran repeatedly injured his left knee 
following the second knee injury in June 1968.

As mentioned above, private medical records reflect that the 
Veteran suffered from pain, swelling, and weakness in his 
left knee after service.  The Veteran submitted VA and 
private treatment facility records regarding his left knee 
injury.  The first set of medical records submitted are from 
a September 1969 orthopedic consult, in which the physician 
found no residual of a left knee injury in the Veteran's left 
knee.  The Veteran also submitted medical records from his 
private physicians dated December 1970, February 1971, and 
March 1971 which evidenced the continuous pain and discomfort 
he was experiencing in his left knee.  The February 1971 
records reflect that the Veteran had full range of motion in 
the left knee but there was notable quadriceps atrophy in the 
leg.  The physician also noted that the Veteran had good 
medial and lateral ligament stability.  In the March 1971 
Hospital Summary, the physician noted that the Veteran was 
examined in November 1970 at a VA Healthcare clinic, and the 
examiner could not determine the exact nature of his knee 
trouble.  In addition, the March 1971 record reflects that 
upon examination, the Veteran had normal range of motion but 
there was tenderness to palpation over a wide area on the 
medial and posterior aspect of the knee, the antero-medical 
joint line, and the supra- and infrapatellar areas.  The 
physician also noted that there was no ligamentous 
instability or effusion of the joint.  The Board notes that 
these records do not indicate if the Veteran's injuries were 
service related.  

The first two rating decisions, dated November 1969 and 
September 1971, denied the Veteran's claim for entitlement to 
service connection for his left knee disability, based on the 
rationale that the Veteran recovered from his service related 
knee injury, and it was not until his second injury in June 
1968, after separation, that he began experiencing consistent 
problems with his left knee.  

Since this time, the Veteran submitted a statement from his 
private physician, dated June 1976, which discussed the 
continuity of the Veteran's symptoms, and the frequent visits 
the Veteran had made to the medical facility concerning his 
left knee disability since his June 1968 knee injury.  
In April 2005, the Veteran filed a fourth claim with the VA 
and submitted VA treatment records dated April 2004, March 
2005, and September 2005.  These records note that the 
Veteran was being examined for pain and swelling in his 
knees.  After the September 2005 rating decision denying the 
Veteran entitlement to service connection for his left knee 
disability, the Veteran submitted a medical opinion from a 
private physician dated July 2006.  The private medical 
examiner noted the Veteran's history of left knee 
complications, and diagnosed the Veteran's left knee 
disability as post degenerative arthrosis secondary to the 
injury in Vietnam.  

In a December 2006 VA examination, the VA examiner determined 
that it is less likely as not that the Veteran's service 
incurred knee injury was the cause of the Veteran's current 
knee disability.  The examiner based his assessment on the 
fact that the Veteran's medical records reflect two knee 
injuries; one occurring in service and one occurring three 
weeks afterwards.  He also stated that since there was no 
knee pathology taken right after the original injury, and the 
September 1969 orthopedic consult maintained that the knee 
had recovered, it is difficult to discern whether the 
Veteran's current left knee disability was due to the sprains 
incurred in and around the time of service.  The VA 
physician's opinion reflects an examination of the Veteran as 
well as a comprehensive evaluation and review of his medical 
and service treatment records.  

Private medical records dated March 2007 reflect that the 
Veteran was examined at the VA for chronic intermittent left 
knee pain.  

In deciding whether the Veteran's left knee disability is 
etiologically related to his service-connected knee injury, 
it is the responsibility of the Board to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That 
responsibility is particularly onerous where medical opinions 
diverge.  At the same time, the Board is mindful that it 
cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Id.; see also Colvin v. Derwinski, 1 
Vet. Ap. 171 (1991).
An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  Also, a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177 (180) (1995).  See also Kightly v. Brown, 6 Vet. 
App. 200 (1994)

In this case, while the July 2006 private medical report 
provided an opinion with regard to whether there was an 
etiological connection between the Veteran's disability and 
its incurrence in service, the examiner failed to provide an 
adequate statement of reasons and/or a rationale for his 
conclusion.  In addition, the findings of the private 
physician were not predicated on a review of the claims 
folder.  Concerning this, the Board notes that the private 
examiner, although aware of the Veteran's history of knee 
injuries both in service and shortly after service in June 
1968, demonstrated no knowledge of the VA orthopedic 
examination that was given to the veteran in September 1969 
during which the examiner found no residuals of a left knee 
injury on examination.  In additions, x-rays of the left knee 
taken at that time were negative.  Specifically, the 
September 1969 x-ray report noted no evidence of recent or 
old fractures of the left knee, no arthritic changes, normal 
joint spaces, and no soft tissue abnormalities.  The Board, 
therefore, attaches greater weight to the opinion of the VA 
examiner from the December 2006 VA examination, which was 
predicated on a review of the claims file and the medical 
history of the left knee condition from service to the 
present.  In addition, the VA examiner provided an 
explanation for her conclusion.  As noted above, she based 
her opinion on the fact that the Veteran suffered a second 
injury to his left knee after his separation from active 
duty.  Given that no knee pathology other than a sprain was 
found after the initial April 1968 injury and given that the 
September 1969 VA orthopedic examiner reflected no residuals 
of the left knee injury but rather recovery of the knee, the 
examiner explained that it was difficult to state that "the 
Veteran's current degenerative changes are due to the sprains 
incurred in and around time of service."  Therefore, in 
affording the VA examiner's opinion greater weight, the Board 
finds the Veteran's current left knee disability is not 
linked to his knee injury in service.  Nieves-Rodriguiz v. 
Peake, 22 Vet. App. 295, 303 (2008) (noting that the mere 
statement that one physician did or did not have access to a 
claims file is of little use in providing adequate reasons or 
bases for a decision where the Board fails to explain what 
information in the claims file was important and necessary 
for a competent and persuasive medical opinion and why the 
absence of record review detracts form the probative value of 
the opinion of a physician).

After a review of the record, the Board concludes that 
entitlement to service connection for a chronic left knee 
disability is not warranted.  Although the Veteran was 
treated for a knee injury in service, his separation 
examination was negative for any complaints, history or 
treatment of knee problems.  In addition, the September 1969 
orthopedic consultation concluded that there was no residual 
injury of the left knee.  Moreover, the VA examiner 
concluded, after a review of the claims file, that the 
Veteran's left knee disability is less likely as not related 
to his injury in service.  Therefore, the evidence does not 
support a claim for service connection for left knee 
disability.  

The Board acknowledges the Veteran's statements that his 
current condition is related to his left knee injury in 
service and that his symptoms have continued from service to 
the present time.  Although lay persons are competent to 
provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995). 

For the reasons discussed above, the preponderance of the 
evidence is against the claim of service connection for the 
left knee disability and the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left knee disability 
is reopened; and to this extent only, the appeal is granted.  

Service connection for left knee disability is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


